Citation Nr: 0933253	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-41 633	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10% disabling.

2.  Entitlement to an initial compensable rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2005 rating action that denied a rating in 
excess of 10% for a left knee disability, and granted service 
connection for a right knee disability and assigned an 
initial noncompensable rating from August 2004.  Because the 
claim for a compensable rating for a right knee disability 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

By decision of October 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period prior to May 5, 2009, the Veteran's left 
knee disability was manifested findings showing degenerative 
joint disease, a normal gait, a range of motion between 0 and 
150 degrees without pain, and mild varus laxity.

3.  For the period from May 5, 2009, the Veteran's left knee 
disability is manifested by findings showing degenerative 
joint disease, a normal gait, a range of motion between 0 and 
111 degrees but with no objective evidence of pain on motion, 
and no instability or recurrent dislocation or subluxation.


4.  The Veteran's right knee disability is manifested by 
subjective complaints of pain and stiffness, with objective 
findings showing degenerative joint disease, a normal gait, 
range of motion between 0 and 130 degrees but with no 
objective evidence of pain on motion, and no tenderness, 
instability, ligamentous laxity, or recurrent dislocation or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

2.  The criteria for an initial 10% rating for a right knee 
disability, but not greater, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, an October 2004 pre-rating RO letter informed 
the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, 
including the type of evidence required to establish 
entitlement to an increased rating for the left knee 
(evidence showing that it had gotten worse) and secondary 
service connection for the right knee (evidence showing that 
a service-connected disability caused or aggravated an 
additional disability).  A November 2008 post-rating RO 
letter specifically informed them of the criteria of Vazquez-
Flores and that, when a disability is found to be service 
connected, a disability rating is assigned by applying 
relevant DCs which provided for a range in severity from    
0% to 100%, based on the nature and symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  That 2008 letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the Veteran and his representative 
were afforded opportunities to respond.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his higher 
rating claims, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the October 2004 and November 2008 RO letters 
provided notice that the VA would make reasonable efforts to 
help the appellant get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he provided enough information, and, if needed, 
authorization, to obtain them, and further specified what 
evidence the VA had received, what evidence it was 
responsible for obtaining, to include Federal records, and 
the type of evidence that the VA would make reasonable 
efforts to get.  The Board thus finds that the 2004 and 2008 
RO letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The November 2008 letter as well as a 
March 2006 letter provided proper notice pertaining to the 
degree of disability and effective date information as per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the higher rating matters now before the 
Board, documents meeting the VCAA's notice requirements were 
furnished to the Veteran both prior and subsequent to the 
March 2005 rating action on appeal.  

However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the January 2007 
notice was provided to the Veteran, the claim was 
readjudicated in a November 2008 SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims.  

The Veteran was afforded comprehensive VA examinations in 
February 2005 and May 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the 
Board has considered the veteran's July 2009 contention that 
the May 2009 VA examination was inadequate, in that the 
examiner failed to address his pain and inability to walk, 
and that the examination report did not contain current X-ray 
findings.  Appellate review of the report of that examination 
discloses that it contains the veteran's complaints 
pertaining to each knee including pain; the examiner's review 
of standing, walking, and other functional limitations 
pertaining to each knee; detailed clinical findings 
pertaining to each knee including gait and X-ray findings; 
and diagnoses.  Indeed, it considers all of the pertinent 
evidence of record, notably the absence of any current 
treatment records, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board also notes that the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In May 2006, the Veteran stated that he 
had no other information or evidence to submit in connection 
with his claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  


A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The Veteran contends that his disability of each knee is more 
disabling than currently evaluated.

Under the applicable criteria of 38 C.F.R. § 4.71a,  DC 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate DCs, a 10% rating is applied for each major joint 
or group of minor joints affected by limitation of motion.  
These 10% ratings are combined, not added, under DC 5003, and 
may not be combined with ratings based on limitation of 
motion.  In the absence of limitation of motion, a 10% rating 
will be assigned where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  A 
20% rating will be assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.   

Under DC 5257, slight impairment of either knee, to include 
recurrent subluxation or lateral instability, warrants a 10% 
rating.  20% and 30% ratings require moderate and severe 
impairment, respectively.  

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable rating.  A 10% rating 
requires flexion limited to 45 degrees.  A 20% rating 
requires flexion limited to 30 degrees.  A 30% rating 
requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable rating.  A 10% rating 
requires limitation of extension to 10 degrees.  A 20% rating 
requires limitation of extension to 15 degrees.  A 30% rating 
requires limitation of extension to 20 degrees.  A 40% rating 
requires limitation of extension to 30 degrees.  A 50% rating 
requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

On February 2005 VA examination, the Veteran complained of 
constant bilateral knee pain with stiffness, locking, and 
occasional giving-way that was aggravated by negotiating 
stairs, walking on an incline, and with prolonged standing.  
He denied swelling, any significant flare-ups of knee pain, 
and recurrent dislocation or subluxation.  The Veteran walked 
with a normal gait.  

With respect to the left knee, there was some crepitus on 
palpation of the patella.  There was full, painless range of 
motion, with flexion from 0 to 150 degrees, and some mild 
varus laxity.  Lachman's and McMurray's signs were negative.  

With respect to the right knee, there was no edema, erythema, 
or tenderness to palpation of the patella.  There was full, 
painless range of motion, with flexion and extension from  0 
to 150 degrees.  There was no ligamentous laxity.  Lachman's 
and McMurray's signs were negative.  

X-rays of each knee revealed degenerative changes, and no 
joint effusion or pathological calcifications, and the 
impression was that the findings were most compatible with 
osteoarthritis.  The assessments were left knee medial 
collateral ligament strain with degenerative joint disease 
(DJD) per X-ray, and right knee sprain with DJD per X-ray.

On May 2009 VA examination, the Veteran was evaluated for 
complaints of knee pain.  A summary of joint symptoms noted 
no deformity, giving-way, instability, stiffness, weakness, 
incoordination, effusion, inflammation, flare-ups, or 
episodes of dislocation, subluxation, or locking.  The 
Veteran stated that he was unable to stand for more than a 
few minutes, and able to walk for a quarter-mile.  

On examination, gait was normal.  There was no other evidence 
of abnormal weight-bearing.  

There was right knee joint enlargement with clicks or snaps, 
but no crepitation, grinding, lateral instability, recurrent 
subluxation, or patellar, meniscal, tendon, or bursal 
abnormality.  Range of motion was from 0 to 130 degrees and 
painless.      X-rays revealed calcification at the inferior 
pole of the infrapatellar quadriceps tendon with soft tissue 
swelling.    

There was left knee joint enlargement without crepitation, 
clicks, snaps, grinding, lateral instability, recurrent 
subluxation, or patellar, meniscal, tendon, or bursal 
abnormality.  Range of motion was from 0 to 111 degrees and 
painless.  X-rays revealed no fracture, dislocation, or other 
bone or joint abnormality.  The bony structures and soft 
tissues were normal.  There was small curvilinear 
calcification at the anterior/inferior margin of the patella.  

There was no knee joint ankylosis, and the examiner commented 
that the examination was relatively unremarkable.  The 
diagnosis was knee sprain, and the examiner found that this 
disability caused the Veteran decreased mobility in his 
occupational activities.                

With respect to the veteran's right knee DJD, the Board notes 
that DC 5003 provides a 10% rating for each major joint or 
group of minor joints affected by limitation of motion when 
the limitation of joint motion involved is noncompensable 
under the appropriate DCs.  Inasmuch as 38 C.F.R. § 4.71,      
Plate II, provides that standard range of knee motion is from 
0 degrees (extension) to 140 degrees (flexion), and the 
veteran demonstrated limitation of right knee flexion to 130 
degrees on May 2009 VA examination, which limitation of 
motion is noncompensable under DC 5260, the Board finds that 
that finding supports the grant of a 10% rating for the right 
knee under DC 5003-5010.   

However, the Board finds that the medical evidence does not 
support the assignment of a 20 percent rating for the left or 
right knee.  First, there is no evidence that the criteria to 
provide for a 20% schedular rating under DC 5257, i.e., 
moderate knee impairment, to include recurrent subluxation or 
lateral instability, have been shown.  In this regard, the 
Board notes that the abovementioned evidence from 2005 to 
2009 consistently shows that the Veteran has demonstrated 
good knee function bilaterally, with a normal gait.  There 
has been no instability or recurrent subluxation or 
dislocation of the right knee and the varus laxity of the 
left knee (documented in 2005) was only described as mild 
(slight).  However, the 2009 examination indicated that there 
was no evidence instability or recurrent subluxation or 
dislocation of either knee.

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's knee 
disabilities, but finds that no higher schedular rating is 
assignable.  With respect to limitation of motion, the Board 
points out that neither the 2005 nor 2009 VA examination has 
shown the level of impairment that would warrant at least the 
next higher, schedular 20% rating for the left knee under any 
applicable limitation of motion rating criteria-that is, 
limitation of leg flexion to 30 degrees under DC 5260, or 
limitation of leg extension to 15 degrees under      DC 5261; 
or the next higher, schedular 10% initial rating for the 
right knee under any applicable limitation of motion rating 
criteria-that is, limitation of leg flexion to 45 degrees 
under DC 5260, or limitation of leg extension to 10 degrees 
under 
DC 5261.  

In view of the findings consistently showing measurable range 
of bilateral knee motion during the entire rating period 
under consideration, a rating under DC 5256 for ankylosis of 
either knee is not appropriate; May 2009 VA examination 
specifically noted that there was no knee ankylosis.  

The VA General Counsel has held that a separate rating may be 
assigned for instability of a knee under DC 5257 if (1) a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable rating under           
DC 5260 and/or 5261, or (2) he is in receipt of a 10% rating 
on the basis of X-ray evidence of arthritis and evidence of 
painful motion.  VAOPGCPREC 23-97     (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 
38 C.F.R. § 3.59.  Here, as noted, the findings of the 
February 2005 VA examination documented mild varus laxity 
along with degenerative joint disease.  However, it was 
specifically noted that there was no evidence of painful 
motion.  The 2009 examination report showed both knees to be 
stable.  Separate compensable ratings are not warranted.  

The Board has also considered the provisions of VAOPGCPREC 9-
2004, which allows for separate ratings for limitation of 
knee flexion under DC 5260, and for limitation of extension 
under DC 5261.  In this case, however, as noted above, the 
Veteran has not demonstrated limitation in left or right knee 
flexion and extension to warrant a compensable rating under 
either DC 5260 or 5261.  Separate rating are therefore 
inapplicable.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher rating is assignable for either knee at 
any time during the rating period under consideration.  On 
February 2005 VA examination, the Veteran denied flare-ups of 
knee pain, and full, painless range of motion of each knee 
was clinically demonstrated.  May 2009 VA examination showed 
no objective evidence of knee pain on motion, weakness, 
excess fatigability, or incoordination; no functional loss of 
either knee due to pain or any other symptoms during flare-
ups or with repeated use; and no additional limitation of 
motion of either knee by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  On that record, there is 
no basis for the Board to find that, during flare-ups or with 
repeated activity, the Veteran experiences any 38 C.F.R. § 
4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of the next higher 
rating for either knee under DC 5260 or 5261.   

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, 
either knee has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 
(2008), provides a 3-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular ratings for a service-connected disability are 
inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether his disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture, and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, his disability picture requires the 
assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected knee disabilities are inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's knees with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the veteran's disability levels and symptomatology; 
as discussed above, the rating criteria consider arthritis 
and limitation of knee motion.

The Board further observes that, even if the available 
schedular rating for a disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." In this case, the veteran's symptoms and 
clinical findings as documented in medical reports from 2005 
to 2009 do not objectively show that his disability of either 
knee markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
ratings for those disabilities are adequate in this case.  
February 2005 VA examination noted that the Veteran had not 
had knee surgery, and he was noted to have been retired from 
work since 2003; thereafter he obtained custodial work for 7 
months to supplement his income, but he had knee difficulty 
negotiating stairs and with prolonged walking.  May 2009 VA 
examination noted no history of knee hospitalization or 
surgery.  Although the examiner found that the veteran's knee 
disabilities caused him decreased mobility in his 
occupational activities, and had a severe effect on his 
ability to engage in sports activities, they had only a 
moderate effect on his usual daily activities such as chores, 
shopping, and exercise; a mild effect on his ability to 
engage in recreational activities; and no effect on his 
ability to travel, feed, bathe, dress, toilet, groom, and 
drive.                 

In short, there is nothing in the record to indicate that the 
service-connected knee disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board points out that a 
percentage schedular rating represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For the aforementioned reasons, the Board finds that the 
evidence supports an initial 10%, but not more than 10%, 
rating for the veteran's right knee disability.

For all the foregoing reasons, the Board finds that a rating 
in excess of 10% for the veteran's left knee disability is 
not warranted under any pertinent criteria at any time during 
the rating period under consideration, inasmuch as the 
factual findings do not show distinct time periods where that 
disability exhibited symptoms that would warrant different 
ratings, and the claim must thus be denied.  See Hart, supra.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
an increased rating for a left knee disability, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A rating in excess of 10% for a left knee disability is 
denied.

An initial 10% rating for a right knee disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


